NOT FOR PUBLICATION                         FILED
                           UNITED STATES COURT OF APPEALS                    AUG 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 HENDRI PHANG,                                        No.     14-71371

             Petitioner,                              Agency No. A095-025-161

    v.
                                                      MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Hendri Phang, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v.
         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Phang’s untimely motion to

reopen because he failed to establish prima facie eligibility for the relief sought.

See Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence must

establish prima facie eligibility for relief sought).

      PETITION FOR REVIEW DENIED.




                                            2                                   14-71371